Atkinson, Presiding Justice.
1. In a suit respecting title to land, where a grantor executes a deed wherein the description as to the north and west boundary' is definite and unambiguous, and the grantee enters into possession, subsequent declarations, either express or implied, of the grantor, since deceased, that the lines are other than as stated in the deed, are not admissible. Miller v. Rackley, 199 Ga. 370 (1) (34 S. E. 2d, 438).
2. It was not error to exclude from the evidence the proceedings for a year’s support from the estate of the father of the defendants. The proceedings sought to be introduced merely stated that a 1000-acre tract of land was set aside as a year’s support, and do not show any return of appraisers setting aside this tract of land as a year’s support; but, on the contrary, show that the appraisers set aside 1217 acres of described land on another lot. Furthermore, there was nothing to indicate that the 1000 acres of land were any part of the land in dispute. Deal v. George, 146 Ga. 439 (91 S. E., 407).
3. The trial judge did not err in directing a verdict for’ the plaintiff.

Judgment affirmed.


All the Justices concur.

Hubert F. Rawls and W. A. Wood, for plaintiffs in error.
Blalock & Blalock, contra.